             1N THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      No. 4:18-CR-00281

                                               (Judge Brann)
      v.

JEFFREY G. BOYD,

            Defendant.

                                 ORDER

     AND NOW, this 11th day of February 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendant’s Motion to Suppress, December 6, 2018, ECF No. 53 is DENIED.



                                        BY THE COURT:



                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
